959 F.2d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David M. BROWN, Plaintiff-Appellant,v.THE EQUITABLE FINANCIAL COMPANIES;  U.S. Equal EmploymentOpportunity Commission, Defendants-Appellees.
No. 91-5975.
United States Court of Appeals, Sixth Circuit.
April 8, 1992.

1
Before RALPH B. GUY, Jr. and RYAN, Circuit Judge, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
David Brown appeals the district court's order dismissing his case for lack of prosecution.   Brown filed his complaint against his former employer, The Equitable Financial Companies, and the Equal Employment Opportunity Commission (EEOC).   The EEOC issued a Right to Sue notification, and Brown tendered a complaint against Equitable, claiming that the company unjustly withheld his paychecks.   The basis for his suit against the EEOC was that the Commission took one year to process his discrimination complaint.   He requested $19,000,000 in punitive damages and $70,000 in lost wages.   Because the district court ultimately dismissed the complaint for failure to prosecute, the substantive merits of these claims are not now before this court for review.


4
Both defendants answered Brown's complaint.   Thereafter, the magistrate recommended that the EEOC's motion to dismiss be granted.   Brown objected.   The district court accepted that recommendation, and then denied Brown's motion to strike responsive pleadings and motions.   Brown filed a document entitled "Record".   The court then issued a show cause order instructing Brown to show cause in writing within twenty days why the case should not be dismissed for lack of prosecution.   The order further stated that failure to comply without good and sufficient reason would result in dismissal of all claims with prejudice.   Nine days after entry of that order, Brown filed a response and about a month later, filed another document entitled "Command".   On July 29, 1991, the district court dismissed the case.   On appeal, Brown fails to offer any reason why his case should not have been dismissed for failure to prosecute.


5
Upon consideration, we conclude that the district court correctly dismissed the case.   Accordingly, for the reasons stated in the district court's July 29, 1991, order, the district court's order is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motion for transcript is denied.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan